            Case 2:18-cv-00862-BAT Document 62 Filed 10/01/19 Page 1 of 1




                     United States District Court
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE



OSCAR LEE OLIVE, IV,                                     JUDGMENT IN A CIVIL CASE

                           Plaintiff,                    Case No. 2:18-cv-00862-BAT
       v.

HAYLEY MARIE ROBINSON, JUSTUS
KEPPEL,

                           Defendants.



       Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have
       been considered and a decision has been rendered.


THE COURT HAS ORDERED THAT:

        Default judgment is entered in Plaintiff’s favor and against Defendant Justus Keppel
only, as to Plaintiff’s claims for defamation per se and for the intentional infliction of emotional
distress. Plaintiff is awarded general damages in the amount of $10,000.00 against Defendant
Justus Keppel.

       Dated this 1st day of October, 2019.


                                                        WILLIAM M. MCCOOL
                                                        Clerk of Court

                                                        s/Agalelei Elkington
                                                        Deputy Clerk
